DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (U.S. Patent Publication 2017/0351064).
With regard to independent claim 1, Chang et al teaches a lens imaging system (Figure 26), disposed sequentially from an object side, comprising: a first lens (Figure 26, element 3) having positive refractive power (Figure 28, Focal length data for element 3), a second lens (Figure 26, element 4) having refractive power (Figure 28, Focal length data for element 4) and comprising a convex object-side surface (Figure 28, Radius of curvature data for surface 41); a third lens (Figure 26, element 5) having positive refractive power (Figure 28, Focal length data for element 5), and comprising a concave image-side surface (Figure 28, Radius of curvature data for surface 52); a fourth lens (Figure 26, element 6) having negative refractive power (Figure 28, Focal length data for element 6); and a fifth lens (Figure 26, element 7) having refractive power (Figure 28, Focal length data for element 7), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (Figure 28, Focal length data and Thickness data for surfaces 72, 81, 82, 91 and 92, wherein BFL has been defined by Applicant as “a distance from an image-side surface of the fifth lens to the imaging surface”).
With regard to dependent claim 3, Chang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the third lens comprises a convex object-side surface (Figure 28, Radius of curvature data for surface 51).
With regard to dependent claim 4, Chang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the fifth lens comprises a concave image-side surface (Figure 28, Radius of curvature data for surface 72).
With regard to dependent claim 6, Chang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression -2.0 < (L1R1+L1R2)/(L1R1-L1R2) < -0.1, as defined (Figure 28, Radius of curvature data for surfaces 31 and 32).
With regard to dependent claim 7, Chang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < L2R2/f < 2.0, as defined (Figure 28, Effective focal length data and Radius of curvature data for surface 42).
With regard to dependent claim 8, Chang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < (L2R1+L2R2)/(L2R1-L2R2) < 5.0, as defined (Figure 28, Radius of curvature data for surfaces 41 and 42).
With regard to dependent claim 21, Chang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging wherein the focal length of the fourth lens is in a range of -30 mm to -15 mm (Figure 28, Focal length data for element 6).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jhang et al (U.S. Patent Publication 2020/0285025).
With regard to independent claim 1, Jhang et al teaches a lens imaging system (page 1, paragraph [0001]), disposed sequentially from an object side, comprising: a first lens (Figure 6, element 10) having positive refractive power (Figure 18, Focal length data for First Lens), a second lens (Figure 6, element 20) having refractive power (Figure 18, Focal length data for Second Lens) and comprising a convex object-side surface (Figure 18, Radius data for surface 21); a third lens (Figure 6, element 30) having positive refractive power (Figure 18, Focal length data for Third Lens), and comprising a concave image-side surface (Figure 18, Radius data for surface 32); a fourth lens (Figure 6, element 40) having negative refractive power (Figure 18, Focal length data for Fourth Lens); and a fifth lens (Figure 6, element 50) having refractive power (Figure 18, Focal length data for Fifth Lens), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (Figure 18, EFL data and Lens Thickness/Air Gap data).
With regard to dependent claim 3, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the third lens comprises a convex object-side surface (Figure 18, Radius data for surface 31).
With regard to dependent claim 7, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system further satisfying the conditional expression 0.1 < L2R2/f < 2.0, as defined (Figure 18, EFL data and Radius data for surface 22).
With regard to dependent claim 8, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < (L2R1+L2R2)/(L2R1-L2R2) < 5.0, as defined (Figure 18, Radius data for surfaces 21 and 22).
With regard to dependent claim 9, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 1.0 < BFL/2ImgHT, as defined (Figure 18, Lens Thickness/Air Gap data and ImgH data).
With regard to dependent claim 10, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein a total field of view (FOV) is 35 degrees or less (Figure 18, HFOV data).
With regard to dependent claim 11, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 1.6 < f/2ImgHT, as defined (Figure 18, EFL and ImgH data).
With regard to dependent claim 12, Jhang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the fifth lens has positive refractive power (Figure 18, Focal length data for Fifth Lens).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) in view of Chang et al (U.S. Patent Publication 2017/0351064).
With regard to independent claim 13, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to the first barrel (Figure 9A, element 107), and comprising an image sensor (Figure 9A, element 110), wherein the first barrel is configured to be accommodated inside the second barrel in an optical axis direction of the lens imaging system (page 2, paragraph [0052]), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Chang et al teaches a lens imaging system (Figure 26), disposed sequentially from an object side, comprising: a first lens (Figure 26, element 3) having positive refractive power (Figure 28, Focal length data for element 3), a second lens (Figure 26, element 4) having refractive power (Figure 28, Focal length data for element 4) and comprising a convex object-side surface (Figure 28, Radius of curvature data for surface 41); a third lens (Figure 26, element 5) having positive refractive power (Figure 28, Focal length data for element 5), and comprising a concave image-side surface (Figure 28, Radius of curvature data for surface 52); a fourth lens (Figure 26, element 6) having negative refractive power (Figure 28, Focal length data for element 6); and a fifth lens (Figure 26, element 7) having refractive power (Figure 28, Focal length data for element 7), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (Figure 28, Focal length data and Thickness data for surfaces 72, 81, 82, 91 and 92, wherein BFL has been defined by Applicant as “a distance from an image-side surface of the fifth lens to the imaging surface”), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Chang et al, to form an image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 15, although Uno et al in view of Chang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Chang et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis or to require the first lens group, housed within the first lens barrel, to include the first through fifth lenses to provide a focused image.
With regard to independent claim 16, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to an image side of the first barrel (Figure 9A, element 106), and a third lens barrel (Figure 9A, element 107) comprising an image sensor (Figure 9A, element 110), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Chang et al teaches a lens imaging system (Figure 26), disposed sequentially from an object side, comprising: a first lens (Figure 26, element 3) having positive refractive power (Figure 28, Focal length data for element 3), a second lens (Figure 26, element 4) having refractive power (Figure 28, Focal length data for element 4) and comprising a convex object-side surface (Figure 28, Radius of curvature data for surface 41); a third lens (Figure 26, element 5) having positive refractive power (Figure 28, Focal length data for element 5), and comprising a concave image-side surface (Figure 28, Radius of curvature data for surface 52); a fourth lens (Figure 26, element 6) having negative refractive power (Figure 28, Focal length data for element 6); and a fifth lens (Figure 26, element 7) having refractive power (Figure 28, Focal length data for element 7), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (Figure 28, Focal length data and Thickness data for surfaces 72, 81, 82, 91 and 92, wherein BFL has been defined by Applicant as “a distance from an image-side surface of the fifth lens to the imaging surface”), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Chang et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 17, Uno et al in view of Chang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al further teaches such a camera module wherein the first lens barrel accommodates a first lens group, comprising a first lens and a second lens, and the second lens barrel accommodates a second lens group, comprising a fourth lens and a fifth lens (page 2, paragraph [0046]), but fails to teach the first lens barrel accommodating a third lens.  However, Uno et al does suggest that a change in size or location of the various components can be changed as needed or desired (page 16, paragraph [0283]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the lenses within the lens barrel, as taught by Uno et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 18, although Uno et al in view of Chang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the third lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Chang et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 19, although Uno et al in view of Chang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the second lens barrel in the optical direction of greater than a distance from the object side surface of the fourth lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Chang et al, to change the size of the second lens barrel to be larger than a distance from the object side surface of the third lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 20, Uno et al in view of Chang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al teaches a length of the third lens barrel in an optical axis direction is greater than BFL, as defined (Figure 9A, wherein element 107 is longer in the optical axis direction than distance from element G3 to element 110).

Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) in view of Jhang et al (U.S. Patent Publication 2020/0285025).
With regard to independent claim 13, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to the first barrel (Figure 9A, element 107), and comprising an image sensor (Figure 9A, element 110), wherein the first barrel is configured to be accommodated inside the second barrel in an optical axis direction of the lens imaging system (page 2, paragraph [0052]), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Jhang et al teaches a lens imaging system (page 1, paragraph [0001]), disposed sequentially from an object side, comprising: a first lens (Figure 6, element 10) having positive refractive power (Figure 18, Focal length data for First Lens), a second lens (Figure 6, element 20) having refractive power (Figure 18, Focal length data for Second Lens) and comprising a convex object-side surface (Figure 18, Radius data for surface 21); a third lens (Figure 6, element 30) having positive refractive power (Figure 18, Focal length data for Third Lens), and comprising a concave image-side surface (Figure 18, Radius data for surface 32); a fourth lens (Figure 6, element 40) having negative refractive power (Figure 18, Focal length data for Fourth Lens); and a fifth lens (Figure 6, element 50) having refractive power (Figure 18, Focal length data for Fifth Lens), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (Figure 18, EFL data and Lens Thickness/Air Gap data), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Jhang et al, to form an image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 15, although Uno et al in view of Jhang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Jhang et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis or to require the first lens group, housed within the first lens barrel, to include the first through fifth lenses to provide a focused image.
With regard to independent claim 16, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to an image side of the first barrel (Figure 9A, element 106), and a third lens barrel (Figure 9A, element 107) comprising an image sensor (Figure 9A, element 110), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Jhang et al teaches a lens imaging system (page 1, paragraph [0001]), disposed sequentially from an object side, comprising: a first lens (Figure 6, element 10) having positive refractive power (Figure 18, Focal length data for First Lens), a second lens (Figure 6, element 20) having refractive power (Figure 18, Focal length data for Second Lens) and comprising a convex object-side surface (Figure 18, Radius data for surface 21); a third lens (Figure 6, element 30) having positive refractive power (Figure 18, Focal length data for Third Lens), and comprising a concave image-side surface (Figure 18, Radius data for surface 32); a fourth lens (Figure 6, element 40) having negative refractive power (Figure 18, Focal length data for Fourth Lens); and a fifth lens (Figure 6, element 50) having refractive power (Figure 18, Focal length data for Fifth Lens), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (Figure 18, EFL data and Lens Thickness/Air Gap data), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Jhang et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 17, Uno et al in view of Jhang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al further teaches such a camera module wherein the first lens barrel accommodates a first lens group, comprising a first lens and a second lens, and the second lens barrel accommodates a second lens group, comprising a fourth lens and a fifth lens (page 2, paragraph [0046]), but fails to teach the first lens barrel accommodating a third lens.  However, Uno et al does suggest that a change in size or location of the various components can be changed as needed or desired (page 16, paragraph [0283]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the lenses within the lens barrel, as taught by Uno et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 18, although Uno et al in view of Jhang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the third lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Jhang et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 19, although Uno et al in view of Jhang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the second lens barrel in the optical direction of greater than a distance from the object side surface of the fourth lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Jhang et al, to change the size of the second lens barrel to be larger than a distance from the object side surface of the third lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 20, Uno et al in view of Jhang et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al teaches a length of the third lens barrel in an optical axis direction is greater than BFL, as defined (Figure 9A, wherein element 107 is longer in the optical axis direction than distance from element G3 to element 110).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a lens imaging system, disposed sequentially from an object side, comprising: a first lens having positive refractive power, a second lens having refractive power and comprising a convex object-side surface; a third lens having positive refractive power, and comprising a concave image-side surface; a fourth lens having negative refractive power; and a fifth lens having refractive power, and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined, the prior art fails to teach such a lens imaging system: wherein the first lens comprises a convex image-side surface as claimed in dependent claim 2; or simultaneously satisfying the conditional expression -10 < L1R2/f < -2.0, as defined and claimed in dependent claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
08 June 2022